DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/965,501. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the common subject matters shown in bold type in the table below. Claims 2-15, 17, 18 of the instant application anticipated the claims 2-14 and 16-18 of the patent. 
Instant Application
U.S. Patent No. 10/965,501
Claim 1: An electronic device comprising: 
      an interconnect coupling a first semiconductor device and a second semiconductor device, wherein the interconnect comprises a plurality of lanes that respectively comprise a link between the first and second semiconductor devices, 
       wherein a first lane of the plurality of lanes comprises clock and data recovery circuitry, 
      wherein a second lane of the plurality of lanes comprises phase adjustment and clock generation circuitry, wherein the clock and data recovery circuitry provides an input to the phase adjustment and clock generation circuitry, and 
      wherein the first lane comprises an equalizer that adjusts incoming signals at least in part on controls from the clock and data recovery circuitry. 
Claim 16: A method, comprising: 
     transmitting outgoing signals using a plurality of lanes of an interconnection between a first semiconductor component and a second semiconductor component, wherein outgoing signals are transmitted from the first semiconductor component to the second semiconductor component;
      transmitting a first incoming signal from the second semiconductor component to the first semiconductor component using a first lane of the plurality of lanes, wherein transmitting the first incoming signal comprises transitioning the first incoming signal from a first clock domain corresponding to the second semiconductor component to a second clock domain corresponding to the first semiconductor component utilizing clock and data recovery circuitry corresponding to the first lane; and
      transmitting a second incoming signal from the second semiconductor component to the first semiconductor component using a second lane of the plurality of lanes, wherein transmitting the second incoming signal comprises transitioning the second incoming signal from the first clock domain to the second clock domain based at least in part on the clock and data recovery circuitry corresponding the first lane.
Claim 19: A system-on-a-chip comprising: 
    a circuit board; 
    a substrate coupled to the circuit board; 
    a first semiconductor device coupled to the substrate; 
    a second semiconductor device coupled to the substrate; and 
     an interconnect coupled between the first and second semiconductor devices, wherein the system-on-a-chip comprises a connection including portions of the first semiconductor device, the second semiconductor device, and the interconnect, wherein the connection comprises a plurality of lanes comprising:
         a plurality of outgoing channels receiving outgoing data from the first semiconductor device and transmitting the outgoing data to the second semiconductor device over the interconnect; and
          a plurality of incoming channels receiving incoming data at the second semiconductor device and transmitting the incoming data over the interconnect to the first semiconductor device, wherein each incoming channel transfers incoming data between a first clock domain of the second semiconductor device and a second clock domain of the first semiconductor device, wherein clock and data recovery circuitry of a single incoming channel of the plurality of incoming channels drives transfers of the incoming data between the first clock domain and the second clock domain for the plurality of incoming channels.
Claim 20: The system-on-a-chip of claim 19, wherein the single incoming channel comprises an equalizer that adjusts the incoming data.
Claim 1: An electronic device comprising: 
    an interconnect coupling a first semiconductor device and a second semiconductor device, wherein the interconnect comprises a plurality of lanes that respectively comprise a link between the first and second semiconductor devices, wherein a first lane of the plurality of lanes comprises clock and data recovery circuitry that drives a phase adjustment and a clock multiplication in a second lane of the plurality of lanes, and wherein the first lane comprises an equalizer that adjusts incoming signals based at least in part on controls from the clock and data recovery circuitry.
Claim 2: The electronic device of claim 1, comprising an equalizer that corresponds to the second lane, wherein the equalizer is configured to adjust incoming signals based at least in part on controls from the phase adjustment and clock multiplier circuit.
Claim 15: A method, comprising: 
   sending outgoing signals using a plurality of lanes of an interconnection between a first semiconductor component and a second semiconductor component, wherein outgoing signals go out from the first semiconductor component to the second semiconductor component; 
     transmitting a first incoming signal from the second semiconductor component to the first semiconductor component using a first lane of the plurality of lanes, wherein transmitting the first incoming signal comprises transitioning the first incoming signal from a first clock domain corresponding to the second semiconductor component to a second clock domain corresponding to the first semiconductor component, and wherein transitioning the first incoming signal from the first clock domain to the second clock domain comprises utilizing clock and data recovery circuitry corresponding to the first lane; and 
     transmitting a second incoming signal from the second semiconductor component to the first semiconductor component using a second lane of the plurality of lanes, wherein transmitting the second incoming signal comprises transitioning the second incoming signal from the first clock domain to the second clock domain that is driven by the clock and data recovery circuitry.
Claim 19: A system-on-a-chip comprising: 
     a circuit board; 
     a substrate coupled to the circuit board; 
      a first semiconductor device coupled to the substrate; a second semiconductor device coupled to the substrate; and
      an interconnect coupled between the first and second semiconductor devices, wherein the system-on-a-chip comprises a connection including portions of the first semiconductor device, the second semiconductor device, and the interconnect, wherein the connection comprises a plurality of lanes comprising:
      a plurality of outgoing channels receiving outgoing data from the first semiconductor device and transmitting the outgoing data to the second semiconductor device over the interconnect; and
      a plurality of incoming channels receiving incoming data at the second semiconductor device and transmitting the incoming data over the interconnect to the first semiconductor device, wherein each incoming channel transfers incoming data between a first clock domain of the second semiconductor device and a second clock domain of the first semiconductor device, wherein a single incoming channel utilizes clock and data recovery circuitry to transfer the incoming data between the first clock domain and the second clock domain and to drive a transfer of the incoming data between the first clock domain and the second clock domain in remaining incoming channels of the plurality of incoming channels.
Claim 20: The system-on-a-chip of claim 19, wherein the single incoming channel comprises an equalizer that adjusts the incoming data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0010276 Hsu et al disclose clock data recovery. US 2013/0148704 Shinmyo et al disclose adaptive data detection. US 2009/0252213 Zerbe et al disclose equalization. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         September 30, 2021
/EVA Y PUENTE/                                                                                                                                           Primary Examiner, Art Unit 2632